Exhibit 10.25

CLIENT CONTRACT

Client Contract dated as of March 01, 2008 (“Contract”) between Residential
Funding Company, LLC, a Delaware limited liability company (“RFC”), GMAC Bank, a
Utah industrial bank (“GMACB”) (individually and collectively, RFC and GMACB are
“Purchaser”) and GMAC Mortgage, LLC, a Delaware limited liability company
(“GMACM”).

GMACM desires to sell Loans to Purchaser, and Purchaser desires to purchase
Loans from GMACM, pursuant to the terms and conditions of this Contract and the
Guide. “Loan” means a residential mortgage loan sold or intended to be sold by
GMACM to Purchaser and may be further described in the Guide.

Under Federal Reserve System Regulation W (12 CFR §223.1 et. seq.), GMACM and
GMAC Bank are affiliates of each other. GMACM and Bank intend that this
Agreement comply with requirements of Sections 23A and 23B of the Federal
Reserve Act (12 USC §221 et. seq.) and with implementing federal regulations.

GMACM and PURCHASER agree as follows:

 

1. Guide. The GMAC-RFC Client Guide, as amended or replaced, (“Client Guide”)
applies to the Loans that are sold to RFC and to the sale of the Loans to RFC.
The GMAC Bank Correspondent Manual, as amended or replaced (“Correspondent
Manual”) applies to the Loans that are sold to GMACB and to the sale of Loans to
GMACB. GMACM agrees to all of the terms and conditions of the Guide, including
the representations, warranties and covenants.

 

2. Commitment Letters. Purchaser may offer to enter into one or more commitment
letters with GMACM, which may include forward commitments, pricing incentives,
or other commitments (“Commitment Letters”). By executing and delivering a
Commitment Letter, GMACM agrees to its terms and conditions.

 

3. Incorporation by Reference. The Guide, Commitment Letters, and any related
documents (together with this Contract, the “Program Documents”) are
incorporated by reference into this Contract as if fully set forth in it.

 

4. Amendments. This Contract and Commitment Letters may be amended only by a
writing signed by Purchaser and GMACM. The Guide may be amended as set forth
therein.

 

5. Governing Agreement. This Contract’s terms and conditions will control in the
event of any direct conflict between this Contract and the applicable Guide. The
Commitment Letter’s terms and conditions will control in the event of any direct
conflict between (i) this Contract and the Commitment Letter, or (ii) the
applicable Guide and the Commitment Letter.

 

6. Directors’ Resolution. At Purchaser’s request, GMACM must deliver to
Purchaser (i) a certified resolution of its board of directors authorizing the
execution, delivery and performance of this Contract, (ii) other evidence of
existence, good standing and authority as Purchaser may require, and (iii) such
other documents as Purchaser may require.

 

7. Purchaser’s Remedies. If a default or an event of default (however defined in
one or more of the Program Documents) occurs, Purchaser may exercise one or more
of the remedies set forth in the Guide.

 

8. Suspension and Termination. Purchaser may suspend or terminate the Program
Documents, and GMACM’s ability to sell Loans to Purchaser as set forth in the
Guide.

 

9. Relationship of the Parties. GMACM is an affiliate Purchaser. GMACM is not an
agent or partner of Purchaser and has no authority and is intended to have no
power to create, extinguish, or modify any right, obligation, or liability of
Purchaser to any person whatsoever.

 

1



--------------------------------------------------------------------------------

10. Assignment. GMACM cannot transfer or assign the Program Documents. Purchaser
may at any time, without notice to or the consent of GMACM, transfer or assign,
in whole or in part, its rights under the Program Documents, with respect to any
Commitment Letter or Loan, and the benefits under the Program Documents will
inure to the benefit of Purchaser’s successors and assigns.

 

11. Notices. All notices, requests, demands or other communications under this
Contract (“Notices”) must conform to the requirements of the Guide. Notices to
Purchaser must be directed to the address for Notice set forth in the Guide.
Notices to GMACM will be addressed as follows (or at such other address as may
be designated by GMACM in a Notice to Purchaser):

 

Name:      GMAC Mortgage, LLC Address:      1100 Virginia Drive      Ft.
Washington PA 19034 Attention:      James Young With Copy to General Counsel at
same address E-Mail:      James.Young@gmacrescap.com

 

12. Governing Law. The Program Documents are governed by the laws of the State
of Minnesota, without reference to its principles of conflicts of laws.

 

13. Jurisdiction and Venue. At the sole option of Purchaser, the Program
Documents shall be enforced in any state or federal court within the State of
Minnesota. GMACM consents to the jurisdiction and venue of those courts, and
waives any objection to the jurisdiction or venue of any of those courts,
including the objection that venue in those courts is not convenient. Any such
suit, action or proceeding may be commenced and instituted by service of process
upon GMACM by first class registered or certified mail, return receipt
requested, addressed to GMACM at its address provided in paragraph 11, above.
GMACM’s consent and agreement under this section does not affect Purchaser’s
right to accomplish service of process in any other manner permitted by law or
to commence legal proceedings or otherwise proceed against GMACM in any other
jurisdiction or court. In the event GMACM commences any action in another
jurisdiction or venue under any theory arising directly or indirectly from the
relationship created by the Program Documents, Purchaser at its option may have
the case transferred to a state or federal court within the State of Minnesota
or, if a transfer cannot be accomplished under applicable law, may have GMACM’s
action dismissed without prejudice.

 

14. Waiver of Jury Trial. GMACM and Purchaser each promise and agree not to
elect a trial by jury of any issue triable of right by a jury, and fully waive
any right to trial by jury to the extent that any such right now exists or
arises after the date of this Contract. This waiver of the right to trial by
jury is separately given, knowingly and voluntarily, by GMACM and Purchaser and
is intended to encompass each instance and each issue for which the right to
trial by jury would otherwise apply. Purchaser and GMACM are each authorized and
directed to submit the Program Documents to any court having jurisdiction over
the subject matter and the parties to this Contract as conclusive evidence of
this waiver of the right to trial by jury. Further, GMACM and Purchaser each
certify that no representative or agent of the other party’s counsel, has
represented, expressly or otherwise, to any of its representatives or agents
that the other party will not seek to enforce the waiver of right to trial by
jury.

 

15.

Waiver of Punitive, Consequential, Special or Indirect Damages. GMACM waives any
right it may have to seek punitive, consequential, special or indirect damages
from Purchaser or any of Purchaser’s affiliates, officers, directors, employees
or agents with respect to any and all issues presented in any action,
proceeding, claim or counterclaim brought by

 

2



--------------------------------------------------------------------------------

 

GMACM against Purchaser or any of Purchaser’s affiliates, officers, directors,
employees or agents with respect to any matter arising out of or in connection
with the Program Documents. This waiver of the right to seek punitive,
consequential, special or indirect damages is knowingly and voluntarily given by
GMACM, and is intended to encompass each instance and each issue for which the
right to seek punitive, consequential, special or indirect damages would
otherwise apply. Purchaser is authorized and directed to submit this Contract to
any court having jurisdiction over the subject matter and the parties to this
Contract as conclusive evidence of GMACM’s waiver of the right to seek punitive,
consequential, special or indirect damages.

 

16. Force Majeure. Notwithstanding GMACM’s satisfaction of the conditions set
forth in this Contract or the existence of an outstanding commitment by
Purchaser to purchase Loans, Purchaser has no obligation to purchase any Loan if
Purchaser is prevented from obtaining the funds necessary to purchase Loans as a
result of any fire or other casualty, failure of power, strike, lockout or other
labor trouble, banking moratorium, embargo, sabotage, confiscation,
condemnation, riot, civil disturbance, insurrection, act of terrorism, war or
other activity of armed forces, act of God or other similar reason.

 

17. Entire Agreement. This Contract (including all documents incorporated by
reference) represents the final agreement between the parties with respect to
its subject matter, may not be contradicted by evidence of prior or
contemporaneous oral or written agreements among the parties and supersedes all
other agreements, covenants, representations, warranties, understandings and
communications between the parties, whether written or oral, with respect to the
transactions contemplated by this Contract, except that any existing Commitment
Letters are not affected.

 

18. Defined Terms; General Rules of Interpretation. Defined terms may be used in
the singular or plural, as the context requires. Unless the context in which it
is used otherwise clearly requires, the word “or” has the inclusive meaning
represented by the phrase “and/or”. The words “include,” “includes” and
“including” are deemed to be followed by the phrase “without limitation”.

 

19. Headings for Convenience. All captions or paragraph headings in the Program
Documents are for convenience only and in no way define, limit or describe the
scope or intent of any provision of the Program Documents.

 

20. Severability. If any provision of the Program Documents is declared to be
illegal or unenforceable in any respect, that provision is null and void and of
no force and effect to the extent of the illegality or unenforceability, and
does not affect the validity or enforceability of any other provision of the
Program Documents.

 

21. Counterparts. This Contract may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together constitute
but one and the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GMACM and PURCHASER have caused this Contract to be duly
executed as of the date first written above.

 

GMAC MORTGAGE, LLC     PURCHASER:       RESIDENTIAL FUNDING COMPANY, LLC By:  

/s/    James N. Young

    By:  

/s/    James N. Young

  (Signature)       (Signature) Name:  

James N. Young

    Name:  

James N. Young

  (Typed or Printed)       (Typed or Printed) Title:  

Chief Financial Officer

    Title:  

Chief Financial Officer

 

      GMAC BANK       By:  

/s/    Robert E. Groody

        (Signature)       Name:  

Robert E. Groody

        (Typed or Printed)       Title:  

EVP, Chief Operating Officer

 

4